AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled) Page l ofl

UNITED STATES DISTRICT COURT
soUTHERN DIsTRrCT oF cALIFoRNrA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Aher November 1, 1987)
Moises Sanchez-Garcia CaSe Numbel': 3218-mj-23056-JLB

 

Richard J Boe 31

Defendanr ’s A zzorney

 

DE[; ill 2013 l

id..__,.,#_.__i,_ _m__.,,,_.,i.m_§ §
l

REGISTRATI()N NO. 81465298 \¢

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

Cl,`ti‘r'?.l< l_,i§)` D!I“.`>`i`[el!{;i'l_` IC‘iOL_ii~'l'l' 1
‘§Oll`l'HElllN Dl;§`l'FllCl` dr *\.\Al_rh ,‘
BY mud- M_l. '.

  

 

l:| Was found guilty to count(s)
after a plea of not guilty. '
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offeuse Count Number§sl
8: 1325 ILLEGAL ENTRY (l\/[isdemeanor) l

|I The defendant has been found not guilty on count(s)

 

|:l Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment: 310 WAIVED E| Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

l:| Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all flnes, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Monday, December 10, 2018
Date of lmposition of Sentence

NORABLE JILL L. BURKHARDT
"ITED STATES MAGISTRATE .TUDGE

 

3:13-mj-23056-JLB

 

